Title: To James Madison from John Strode, 13 June 1808
From: Strode, John
To: Madison, James



Dear Sir
Richmd. 13 June 1808.

On my Arrival at this place about two days Since I was most Severely paind to hear that a foolish Scandalous falsehood had been publishd, (whereof the enclosed is a Copy) in the Virga. Gazette of this place.  Without delay I orderd a publication in the Same paper whereof I also enclose You a Copy.  No incident of my life has afforded me half the pain as this Malicious fabrication.  I hope Sir You ll consider me incapable of being Any way more or less Accessory to Such a foolish Wicked Attempt.
Unexpectedly Mr. Barbour is Setting out for the Seat of Government and I have but half a Minute to Make this hasty adress.  Pray for Heavens Sake pardon me for troubling.  It is painfull for me to presume in the Multiplicity of Your important business to hinder You One Moment.  On the other hand it wd be Impossible for me to Omit the Communication.
Pray befriend Mr. Barbour I implore You!  With all due Regard I am Sir Yr. ever Obliged hble St.

John Strode

